Citation Nr: 0632043	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-44 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
dental condition.

3.  Entitlement to service connection for colon cancer.  

4.  Entitlement to an initial rating in excess of 10 percent 
for inferior wall myocardial infarction.

5.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to July 1970 
during the Vietnam era.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a November 2003 rating decision, the RO increased the 
evaluation for diabetes mellitus to 20 percent effective 
March 29, 2002.  The veteran timely perfected an appeal of 
this determination to the Board.  

In a December 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and a 
dental condition, and denied service connection for colon 
cancer.  The veteran timely perfected an appeal of these 
determinations to the Board.  

Later, in an October 2004 statement of the case (SOC), the RO 
reopened and denied the claim for service connection for 
PTSD.  In a May 2005 supplemental statement of the case 
(SSOC), the RO reopened and denied the claim for service 
connection for a dental condition.  

Lastly, in a March 2004 rating decision, the RO granted 
service connection for inferior wall myocardial infarction 
and assigned a 0 percent evaluation effective March 29, 2002.  
The veteran timely perfected an appeal of the initial rating.  
In a May 2005 rating decision, the RO increased the initial 
evaluation to 10 percent effective the date of service 
connection.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
Given the above, the issue is as listed on the title page.

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for a dental condition, 
entitlement to service connection for colon cancer, 
entitlement to an initial rating in excess of 10 percent for 
inferior wall myocardial infarction, and entitlement to a 
rating in excess of 20 percent for diabetes mellitus with 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2000 rating decision, which denied service 
connection for PTSD and a dental condition, is final.

2.  The evidence received since the July 2000 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered (with the 
other evidence of record) in order to fairly decide the 
merits of the claim of entitlement to service connection for 
PTSD.

3.  The evidence received since the July 2000 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered (with the 
other evidence of record) in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a dental condition.


CONCLUSION OF LAW

1.  The evidence received since the July 2000 rating 
decision, which denied the claim of entitlement to service 
connection for PTSD, is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); § 
3.156(a) (2005).

2.  The evidence received since the July 2000 rating 
decision, which denied the claim of entitlement to service 
connection for a dental condition, is new and material, and 
the claim for this benefit is reopened.  38 U.S.C.A. § 5108 
(West 2002); § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this case given the favorable outcomes.  

II.  New and Material Evidence

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The RO originally denied service connection for PTSD and a 
dental condition in a July 2000 rating decision.  The veteran 
was notified of the decision in August 2000.  Although the 
veteran timely initiated an appeal, he did not timely perfect 
his appeal.  Thus, the July 2000 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) 
(2005).  Therefore, new and material evidence is needed to 
reopen the claims.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the July 2000 rating decision in order to determine whether 
the claims may be reopened.  See Hickson, supra.  

PTSD

The evidence of record at the time of the July 2000 rating 
decision failed to show a diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, or that the veteran had PTSD related to a 
claimed in-service stressor.  Thus, the evidence needed to 
reopen his claim is evidence that tends to show a diagnosis 
of PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and that the veteran 
has PTSD related to a claimed in-service stressor.

The pertinent evidence received since the above rating 
decision consists of VA medical records and a letter from a 
private physician.  VA medical records show a diagnosis of 
PTSD.  A May 2003 letter from Dr. B. reflects that the 
veteran has PTSD and that he is constantly reminded of his 
Vietnam service, including the deaths of shipmates and his 
own close calls with death.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim, specifically whether he has 
PTSD and whether the PTSD is related to an in-service 
stressor.  The Board also finds that this evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the July 2000 rating decision.  Thus, the new 
evidence raises a reasonable possibility of substantiating 
his claim.  Therefore, in the Board's judgment, the recently 
received evidence warrants a reopening taking into 
consideration all of the evidence, both old and new, and the 
veteran is entitled to have his claim for service connection 
for PTSD readjudicated on the basis of all the evidence of 
record.

Dental Condition

The evidence of record at the time of the July 2000 rating 
decision failed to show a diagnosis of a dental condition, 
evidence of dental trauma in service, or a link between the 
alleged dental trauma and the diagnosed dental condition.  
Thus, the evidence needed to reopen his claim is evidence 
that tends to show a present dental condition, that the 
veteran suffered dental trauma in service, and that a current 
dental condition is related to the alleged in-service dental 
trauma.

The pertinent evidence received since the above rating 
decision consists of a letter from a private dentist.  A 
January 2005 letter from Dr. L. reflects that the veteran had 
reported that his teeth had been traumatized during military 
service due to an accident, that the veteran's anterior teeth 
had deteriorated to the point of needing root canals, 
extractions, and finally crowns, and the dentist's opinion 
that this sequence of dental events is almost certain to 
happen when there is any trauma.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim, specifically whether he has 
a dental condition and whether it is related to in-service 
dental trauma.  The Board also finds that this evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the earlier rating decision.  Thus, the new 
evidence raises a reasonable possibility of substantiating 
his claim.  Therefore, the recently received evidence 
warrants a reopening taking into consideration all of the 
evidence, both old and new, and the veteran is entitled to 
have his claim for service connection for a dental condition 
readjudicated on the basis of all the evidence of record.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a dental condition is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claims for service connection 
for PTSD and a dental condition, the Board may consider the 
merits of these claims only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

After review, the Board first notes that in a March 2002 
statement the veteran stated that he was waiting on a request 
to be issued the Combat Action Ribbon.  The RO should contact 
the National Personnel Records Center (NPRC) and request any 
documents pertaining to the issuance of this decoration.  The 
Board also notes that the veteran provided several in-service 
stressors, including experiencing incoming fire his first 
night in Vietnam at a base in the peninsula of DaNang and 
seeing a fellow shipmate, R.S., crushed to death by a bus in 
February 1970.  The record is unclear as to whether the RO 
has made adequate attempts to verify them.  The Board also 
notes that he provided other stressors but failed to give 
enough information to allow the RO to verify them.  

Given the above, the RO should inform the veteran that it is 
his responsibility to submit the information necessary to 
verify his claimed stressors and that, if he fails to do so, 
his case can be negatively impacted.  The RO should again 
request that the veteran provide the specific date and time 
(e.g., month, morning, evening), location, and names of 
individuals involved for each of the claimed stressful 
events.  Using any additional information the veteran 
provides, the RO should attempt to verify his claimed 
stressors through all available sources, to include 
contacting the United States Army and Joint Services Records 
Research Center (JSRRC).  The RO should document its efforts 
and, if such efforts are unsuccessful, the RO should so 
inform the veteran and advise him to submit alternate forms 
of evidence to support his claim of entitlement to service 
connection for PTSD, in compliance with the notification 
requirements in Dixon v. Derwinski, 3 Vet. App. 261, 263-64 
(1992).

If any stressor is verified, the RO should schedule the 
veteran for a VA psychiatric examination to determine whether 
he has PTSD due to the verified stressor(s).

As for the dental claim, in a May 2003 statement, the veteran 
stated that he was about to load a large amount of ordnance 
to go up river when a tremendous flash went off and he was 
slammed with a concussion that loosened his teeth.  Thus, the 
veteran contends, in essence, that the dental condition is 
related to combat.  In this regard, the Board observes that 
verifying the issuance of the Combat Action Ribbon would be 
highly relevant to this claim.  In addition, in a February 
2001 statement, the veteran stated that he had been treated 
by a dentist, Dr. N.G., shortly after separation from 
service.  Treatment reports from the above dentist are not of 
record.  The RO should ask the veteran to submit any 
treatment reports in his possession from Dr. N.G. or to 
complete an authorization form to allow VA to obtain them on 
his behalf.

Regarding the increased rating claims, the Board notes that 
the most recent VA heart examination report is over two and a 
half years old and the most recent VA diabetes examination 
report is over three years old.  As such, the RO should 
afford the veteran VA examinations to determine the current 
severity of his service-connected disabilities.  In addition, 
effective October 6, 2006, the regulations for evaluating 
cardiovascular disorders will be amended to add 38 C.F.R. § 
4.100.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  Thus, the RO 
should inform the veteran of this amendment, and the RO's 
readjudication of the cardiovascular claim should include 
consideration of the new section.

With respect to all issues, the Board observes that there are 
outstanding private medical records that may be relevant to 
this appeal.  In a May 2003 VA Form 21-4142, the veteran 
stated that he had been treated by Drs. R. and B. from the 
late 1970s to 1999 and then by Dr. S. from 1999 to April 
2003, when Dr. S. passed away.  He indicated that Drs. R. and 
B.'s records were held at Dr. S's office and provided the 
latter's address.  

The Board notes that the record does not contain any medical 
records from the above doctors.  Further, the record is 
unclear as to whether the RO has made adequate attempts to 
obtain them.  In this regard, the Board notes that in July 
2003 the RO sent a letter to Dr. R. at the address for Dr. S. 
requesting information, and that no reply has been received.  
The Board observes, however, that the letter should have been 
addressed to Dr. S.  Thus, the Board observes that the RO 
should make another attempt to obtain any medical records 
from Dr. S., including those transferred from Drs. R. and B's 
offices.

Lastly, with respect to all issues, the Board observes that 
further development is required pursuant to the VCAA.  As 
noted in the above decision, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
disability rating and effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or effective date for the claims on appeal.  
As these questions are currently involved, the case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs the veteran that a disability 
rating and effective date for the award of benefits are 
assigned when service connection is granted, and also 
includes an explanation of the type of evidence needed to 
establish a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues on appeal, 
the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman, supra.  

2.  The RO should attempt to obtain and 
associate with the claims file any 
relevant records adequately identified by 
the veteran.  In any event, the RO should 
attempt to obtain any medical records from 
Dr. S. from 1999 to April 2003, including 
records transferred from Drs. R. and B's 
offices for treatment from the late 1970s 
to 1999, as indicated in the May 2003 VA 
Form 21-4142.  The RO should also attempt 
to obtain any treatment reports from Dr. 
N.G. for dental services rendered shortly 
after discharge, as indicated in the 
veteran's February 2001 statement.

3.  The RO should contact the NPRC and 
request any documents pertaining to the 
issuance of a Combat Action Ribbon.  The 
RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusion(s), it must so state in a 
notice to the veteran.

4.  The RO should again request that the 
veteran provide the specific date and time 
(e.g., month, morning, evening), location, 
and names of individuals involved for each 
of the claimed stressful events. Using any 
additional information the veteran 
provides the RO should attempt to verify 
his claimed in-service stressors through 
all available sources, to include JSRRC, 
7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802.  
Inform JSRRC that the veteran served in 
the Republic of Vietnam from August 1969 
to July 1970, his military occupational 
specialty was an engineman, and his last 
duty assignment was NSF, DaNang.  Provide 
JSRRC with copies of his service personnel 
records showing his service dates, duties, 
and units of assignment during his service 
in Vietnam.  Advise JSRRC that the summary 
of the alleged stressors includes the 
following:

(a)  a report of incoming fire his first 
night in Vietnam in August 1969 at a base 
in the peninsula of DaNang; and

(b)  a report of seeing a fellow shipmate, 
R.S., crushed to death by a bus in 
February 1970.

The RO should include any other stressors 
adequately identified by the veteran.

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to JSRRC or other pertinent 
sources is to no avail, the RO should so 
notify the veteran and advise him to 
submit alternate forms of evidence to 
support his claim for service connection 
for PTSD.  The RO should advise the 
veteran that such alternate forms of 
evidence can include statements from 
fellow servicemen (including their names, 
dates of service and unit assignments) 
attesting to the incurrence of the claimed 
stressor.

5.  If any stressor is verified, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of his PTSD.  
The veteran's claims file, to include a 
copy of this REMAND, should be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on the results of the examination 
and a review of the claims file, the 
examiner is asked to address the following 
questions:

(a)  Does the veteran meet the criteria 
for a diagnosis of PTSD?

(b)  If so, the examiner is asked to 
identify the stressor(s) that caused the 
veteran's PTSD and specify the evidence 
relied upon to support the diagnosis.

6.  The RO should also schedule the 
veteran for VA examinations to determine 
the current severity of his service-
connected inferior wall myocardial 
infarction and diabetes mellitus with 
peripheral neuropathy.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiners.  The 
examination reports should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, the 
examiners are asked to address the 
following.

Discuss whether the veteran's inferior 
wall myocardial infarction manifests in:

(a)  workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required;

(b)  workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray;

(c)  more than one episode of acute 
congestive heart failure in the past year, 
or; workload of greater than 3 METs but 
not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent; or

(d)  chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.

Discuss whether the veteran's diabetes 
mellitus requires:

(a)  insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet;

(b)  insulin, restricted diet, and 
regulation of activities;

(c)  insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that 
would not be compensable if separately 
evaluated; or

(d)  more than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated.

Discuss whether the veteran's peripheral 
neuropathy associated with diabetes 
mellitus is mild, moderate, or severe for 
each affected extremity.

The examiners should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

7.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for PTSD, entitlement 
to service connection for a dental 
condition, entitlement to service 
connection for colon cancer, entitlement 
to an initial rating in excess of 10 
percent for inferior wall myocardial 
infarction, and entitlement to a rating in 
excess of 20 percent for diabetes mellitus 
with peripheral neuropathy.  This review 
should include consideration of new 38 
C.F.R. § 4.100.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


